Exhibit 10.1
 
VOTING AND SUPPORT AGREEMENT
 
This VOTING AND SUPPORT AGREEMENT, dated as of March 17, 2013 (this
“Agreement”), is by and among GB Aero Engine LLC, a Delaware limited liability
company (“Parent”), and each of the Persons identified on Schedule I hereto
(collectively, the “Stockholders”).
 
RECITALS
 
WHEREAS, concurrently with or immediately after the execution of this Agreement,
Parent, GB Aero Engine Merger Sub Inc., a Wisconsin corporation (“Merger Sub”),
and EDAC Technologies Corporation, a Wisconsin corporation (the “Company”)
proposes to enter into an Agreement and Plan of Merger, dated as of the date
hereof  (as amended, supplemented, restated or otherwise modified from time to
time, the “Merger Agreement”), which provides, among other things, for Merger
Sub to commence a tender offer for all of the outstanding shares of Company
Common Stock (the “Offer”) and the merger of Merger Sub with and into the
Company (the “Merger”) upon the terms and subject to the conditions set forth in
the Merger Agreement (capitalized terms used herein without definition shall
have the respective meanings specified in the Merger Agreement);
 
WHEREAS, as of the date hereof, each Stockholder Beneficially Owns the number of
shares of Company Common Stock and Company Stock Options, in each case as set
forth opposite such Stockholder’s name on Schedule I hereto;
 
WHEREAS, Parent and each Stockholder desire to make certain representations,
warranties, covenants and agreements in connection with this Agreement; and
 
WHEREAS, as a condition and inducement to the willingness of Parent to enter
into the Merger Agreement, Parent has required that the Stockholders agree, and
the Stockholders have agreed, to enter into this Agreement and abide by the
covenants and agreements with respect to the Covered Shares set forth herein;
 
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, as well as other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
 
ARTICLE I
 
TENDER OF SECURITIES
 
Section 1.01 Tender of Securities.
 
(a) Each Stockholder hereby agrees that, unless the Offer is earlier terminated
or withdrawn by Merger Sub or this Agreement shall have been terminated in
accordance with its terms, such Stockholder shall validly tender (and deliver
any certificates evidencing) his, her or its Covered Shares to be duly tendered
or cause to be tendered, into the Offer promptly following, and in any event no
later than the tenth (10th) Business Day following Stockholder’s receipt of the
Offer Documents, in accordance with the procedures set forth in the Offer
Documents, free and clear of all Liens (other than Permitted Liens and the
restrictions set forth in this Agreement); provided that Parent and Merger Sub
agree that Stockholder may withdraw his, her or its Covered Shares from the
Offer at any time following (x) the date that the Offer is terminated, withdrawn
or expired or (y) the termination of this Agreement in accordance with its
terms; and provided further that (A) a Stockholder shall not be required, for
the purpose of this Agreement, to tender or exercise any Company Stock Option in
the Offer; and (B) a Stockholder shall not have any obligation under this
Section 1.01(a) to tender any Covered Shares into the Offer to the extent such
shares constitute unvested restricted stock units of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Each Stockholder agrees that once his, her or its Covered Shares are
tendered into the Offer, such Stockholder will not withdraw any Covered Shares
from the Offer unless and until (x) the date that the Offer is terminated,
withdrawn or expired or (y) the termination of this Agreement in accordance with
its terms.
 
(c) Each Stockholder hereby agrees not to commence or join in, and agrees to
take all actions necessary to opt out of any class in any class action with
respect to, any claim, derivative or otherwise, against Parent, Merger Sub, the
Company or any of their respective successors (x) challenging the validity of,
or seeking to enjoin the operation of, any provision of this Agreement or (y)
alleging a breach of any fiduciary duty of any Person in connection with the
negotiation and entry into the Merger Agreement.
 
(d) If the Offer is terminated or withdrawn by Merger Sub, or the Merger
Agreement or this Agreement is terminated, in each case, in accordance with its
terms, prior to the purchase of such Stockholder’s Covered Shares in the Offer,
Parent and Merger Sub shall promptly (and in any event no later than the third
(3rd) Business Day after termination or withdrawal of the Offer or termination
of this Agreement or the Merger Agreement) return, and shall cause any
depository or paying agent acting on behalf of Parent and Merger Sub, to return
all tendered Covered Shares to the applicable Stockholder, as the case may be.
 
Section 1.02 Company Stock Options.  Notwithstanding any right that the
Stockholder may have under the Merger Agreement, the Company Stock Plans, any
applicable award agreement, or any treatment afforded to any holder of Company
Stock Options triggered by the occurrence of the Acceptance Time, each
Stockholder acknowledges and agrees that (i) none of such Stockholder's unvested
Company Stock Options shall become vested solely as a result of the occurrence
of the Acceptance Time, (ii) following the date hereof and until the earlier of
(A) the termination or withdrawal of the Offer and (B) the termination of this
Agreement or the Merger Agreement, such Stockholder shall not exercise any of
such Stockholder's vested Company Stock Options without the prior consent of the
Parent (which consent shall not be unreasonably withheld), and subject to the
otherwise applicable provisions of the applicable Company Stock Plan and award
agreement, and (iii) such Stockholder acknowledges that Company Stock Options
(whether vested or unvested) will not be cancelled in exchange for the cash
payment contemplated by Section 3.06 of the Merger Agreement until, and subject
to the occurrence of, the Effective Time of the Merger, in accordance with and
pursuant to the terms and conditions of Section 3.06 of the Merger Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
VOTING
 
Section 2.01 Agreement to Vote.  Each Stockholder hereby irrevocably and
unconditionally agrees that during the term of this Agreement, at the Company
Shareholders Meeting and at any other meeting of the stockholders of the
Company, however called, including any adjournment or postponement thereof, and
in connection with any written consent of the stockholders of the Company, such
Stockholder shall, in each case to the fullest extent that the Covered Shares
are entitled to vote thereon or consent thereto and then only to the extent
that: such Covered Shares are not purchased in the Offer:
 
(a) appear at each such meeting or otherwise cause the Covered Shares as to
which such Stockholder controls the right to vote to be counted as present
thereat for purposes of calculating a quorum; and
 
(b) vote (or cause to be voted), in person or by proxy, or deliver (or cause to
be delivered) a written consent covering, all of the Covered Shares that are
entitled to vote in each case:
 
(i) in favor of the adoption and approval of the Merger and the transactions
contemplated thereby, including the plan of merger, and any other action of the
stockholders of the Company reasonably requested by Parent in furtherance
thereof;
 
(ii) in favor of any proposal to adjourn or postpone such meeting to a later
date if there are not sufficient votes to approve and adopt the Merger
Agreement;
 
(iii) subject to Sections 5.05 and 6.10 hereof, against any action or agreement
that is in opposition to, or competitive or inconsistent with, the Merger or
that would result in a breach of any representation or warranty or any covenant
or agreement of the Company under the Merger Agreement or such Stockholder
contained in this Agreement;
 
(iv) subject to Sections 5.05 and 6.10 hereof, against any agreement,
transaction or proposal that relates to a Takeover Proposal or Company
Acquisition Agreement; and
 
(v) subject to Sections 5.05 and 6.10 hereof, against any other action,
agreement or transaction that would otherwise materially interfere with, delay,
postpone, discourage, frustrate the purposes of or adversely affect the Merger
or the other transactions contemplated by the Merger Agreement or this Agreement
or the performance by such Stockholder of his or its obligations under this
Agreement, including: (A) any extraordinary corporate transaction, such as a
merger, consolidation or other business combination involving the Company or its
Subsidiaries (other than the Merger); (B) a sale, lease or transfer of a
material amount of assets of the Company or any of its Subsidiaries or any
reorganization, recapitalization or liquidation of the Company or any of its
Subsidiaries; (C) an election of members to the Board of Directors of the
Company; (D) any change in the present capitalization or dividend policy of the
Company or any amendment or other change to the Company’s certificate of
incorporation or bylaws, except if approved by Parent; or (E) any other change
in the Company’s corporate structure or business.
 
 
-3-

--------------------------------------------------------------------------------

 
 
Section 2.02 No Inconsistent Agreements.  Each Stockholder hereby covenants and
agrees that, except for this Agreement, such Stockholder (a) has not entered
into, and shall not enter into at any time while this Agreement remains in
effect, any voting agreement or voting trust with respect to the Covered Shares,
(b) has not granted, and shall not grant at any time while this Agreement
remains in effect, a proxy, consent or power of attorney with respect to the
Covered Shares except with respect to matters that do not breach in any material
respect the voting obligations set forth in Section 2.01 and (c) has not taken
and shall not knowingly take any action that would make any representation or
warranty of such Stockholder contained herein untrue or incorrect in any
material respect or have the effect of preventing or disabling such Stockholder
from performing any of its or his material obligations under this Agreement.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
 
Each Stockholder hereby represents and warrants, jointly and severally, to
Parent as follows:
 
Section 3.01 Organization; Authorization; Validity of Agreement; Necessary
Action.  Such Stockholder has all requisite power and authority necessary in
order to execute and deliver, and perform such Stockholder’s obligations under,
this Agreement and to consummate the transactions contemplated by this
Agreement.  The execution and delivery of this Agreement by such Stockholder and
the performance by such Stockholder of such Stockholder’s obligations hereunder
and the consummation by such Stockholder of the other transactions contemplated
by this Agreement have been duly and validly authorized by all necessary action
and no other actions on the part of or with respect to such Stockholder are
necessary to authorize this Agreement, the performance by such Stockholder of
such Stockholder’s obligations hereunder or the consummation by such Stockholder
of the other transactions contemplated hereby.  This Agreement has been duly
executed and delivered by such Stockholder and constitutes a valid and binding
agreement of such Stockholder enforceable against such Stockholder in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights and to general equity principles (the “Bankruptcy
and Equity Exception”).  If such Stockholder is a natural person, if such
Stockholder is married and the Covered Shares of such Stockholder constitute
community property or if spousal or other approval is required for this
Agreement to be legal, valid and binding, this Agreement has been duly
authorized, executed and delivered by, and constitutes a valid and binding
agreement of, such Stockholder’s spouse, enforceable against such spouse in
accordance with its terms.
 
 
-4-

--------------------------------------------------------------------------------

 
 
Section 3.02 Ownership.  Schedule I sets forth opposite such Stockholder’s name
the number of shares of Common Stock and Company Options over which such
Stockholder has Beneficial Ownership as of the date hereof.  Such Stockholder’s
Existing Shares are, and from the date hereof through and including the Closing
Date (unless purchased by Merger Sub in the Offer) will be, Beneficially Owned
by such Stockholder.  Any Covered Shares of such Stockholder acquired after the
date hereof will be upon such acquisition Beneficially Owned by such
Stockholder.  Such Stockholder has and will have at all times during this
Agreement the sole power to vote and dispose of such Stockholder’s Existing
Shares.  Such Stockholder has good and marketable title to such Stockholder’s
Existing Shares, free and clear of any Liens (other than Permitted Liens and the
restrictions imposed by this Agreement).  As of the date hereof, neither such
Stockholder nor any affiliate of such Stockholder Beneficially Owns or holds any
right to acquire any additional shares of Common Stock or any other voting
securities of the Company or its Subsidiaries.  Such Stockholder has and will
have at all times during this Agreement the complete and exclusive power,
individually or together with one or more other affiliated Stockholders party
hereto, to, directly or indirectly, issue (or cause the issuance of)
instructions with respect to the matters set forth in Article I and agree to all
matters set forth in this Agreement.  Except for this Agreement, none of the
Covered Shares is (and no Covered Shares will be during the term of this
Agreement) subject to any proxy, voting trust, power-of-attorney or other
Contract with respect to the voting of such Covered Shares.
 
Section 3.03 No Violation.  The execution, delivery and performance of this
Agreement by such Stockholder, and the consummation by such Stockholder of the
other transactions contemplated hereby, do not and will not (a) result in any
violation of any Law or Order applicable to such Stockholder or by which any of
such Stockholder’s assets or properties is bound or (b) result in any breach or
violation of any organizational document of such Stockholder or any Contract to
which such Stockholder is a party or by which such Stockholder or any of such
Stockholder’s assets or properties is bound, except for any of the foregoing as
could not reasonably be expected, either individually or in the aggregate, to
impair in any material respect the ability of such Stockholder to perform such
Stockholder’s obligations hereunder or to consummate the transactions
contemplated hereby.
 
Section 3.04 Consents and Approvals.  Except for any filings required by or
advisable under applicable securities Laws, the execution, delivery and
performance of this Agreement by such Stockholder, and the consummation by such
Stockholder of the other transactions contemplated hereby, do not and will not
require any consent, approval, authorization, declaration or permit of, action
by, filing with or notification to any Governmental Entity.
 
Section 3.05 Absence of Litigation.  There is no Action pending or, to the
knowledge of such Stockholder, threatened against or affecting such Stockholder
that could reasonably be expected to, individually or in the aggregate, impair
in any material respect the ability of such Stockholder to perform such
Stockholder’s obligations hereunder or to consummate the transactions
contemplated hereby.
 
 
-5-

--------------------------------------------------------------------------------

 
 
Section 3.06 Brokers.  No broker, finder, financial advisor, investment banker
or other Person is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or commission or expense reimbursement in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of such Stockholder for which the Company could have any liability.
 
ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES OF PARENT
 
Parent hereby represents and warrants to each Stockholder as follows:
 
Section 4.01 Organization; Authorization; Validity of Agreement; Necessary
Action.  Parent has all requisite corporate power and authority and has taken
all corporate action necessary in order to execute, deliver and perform its
obligations under this Agreement and consummate the transactions contemplated by
this Agreement.  This Agreement has been duly executed and delivered by Parent
and constitutes a valid and binding agreement of Parent, enforceable against
Parent in accordance with its terms, subject to the Bankruptcy and Equity
Exception.
 
Section 4.02 No Violation.  The execution, delivery and performance of this
Agreement by Parent, and the consummation by Parent of the other transactions
contemplated hereby, do not and will not (a) result in any violation of any Law
or Order applicable to Parent or by which any of its assets or properties is
bound or (b) result in any breach or violation of any organizational document of
Parent or any Contract to which Parent is a party or by which Parent or any of
its assets or properties is bound, except for any of the foregoing as could not
reasonably be expected, either individually or in the aggregate, to impair in
any material respect the ability of Parent to perform its obligations hereunder
or to consummate the transactions contemplated hereby.
 
ARTICLE V
 
OTHER COVENANTS
 
Section 5.01 Prohibition on Transfers, Other Actions.  Prior to the termination
of this Agreement, except as otherwise provided herein (including pursuant to
Section 1.01 and Section 2.01) or as permitted pursuant to the prior written
consent of Parent, each Stockholder hereby agrees not to (i) Transfer any of its
or his Covered Shares, Beneficial Ownership thereof or any other interest
therein, except to any member of the Stockholder’s immediate family, or to a
trust for the benefit of Stockholder or any member of the Stockholder’s
immediate family, or upon the death of the Stockholder (provided that any such
transfer shall be permitted only if, as a precondition to such transfer, the
transferee agrees in writing to be bound by all of the terms of this Agreement);
(ii) grant any proxies or enter into any voting trust, power of attorney or
other Contract with respect to the voting of any Covered Shares; (iii) enter
into any agreement, arrangement or understanding with any Person, or take any
other action, that violates or conflicts with or would reasonably be expected to
violate or conflict with, or result in or give rise to a violation of or
conflict with, such Stockholder’s representations, warranties, covenants and
obligations under this Agreement; or (iv) take any action that could materially
restrict or otherwise affect such Stockholder’s legal power, authority and right
to comply with and perform its or his covenants and obligations under this
Agreement.  Any Transfer in violation of this provision shall be void.  Except
as specifically permitted by Section 5.03, each Stockholder also agrees not to
engage in any transaction with respect to any of the Covered Shares with the
purpose or effect of depriving Parent of the intended benefits of this
Agreement.
 
 
-6-

--------------------------------------------------------------------------------

 
 
Section 5.02 Stock Dividends, etc.  In the event of a stock split, stock
dividend or distribution, or any change in the Common Stock by reason of any
split-up, reverse stock split, recapitalization, combination, reclassification,
exchange of shares or the like, the terms “Existing Shares” and “Covered Shares”
shall be deemed to refer to and include such shares as well as all such stock
dividends and distributions and any securities into which or for which any or
all of such shares may be changed or exchanged or which are received in such
transaction.
 
Section 5.03 No Solicitation.  Except to the extent the Company would be
permitted under Section 6.04 of the Merger Agreement to take such actions at the
applicable time (and subject to compliance with the notice, disclosure and other
obligations that the Company would be required to comply with in connection
therewith), from the date of this Agreement until the Effective Time or, if
earlier, the termination of this Agreement in accordance with its terms, each
Stockholder shall not, and shall cause its respective representatives not to,
directly or indirectly, (i) solicit, initiate, propose or knowingly take any
action to facilitate or encourage (including by way of furnishing non-public
information) the submission of any Takeover Proposal or the making of any
proposal that constitutes, or could reasonably be expected to lead to, any
Takeover Proposal; (ii) conduct, continue, engage in, solicit, or otherwise
participate in any discussions or negotiations with, disclose any non-public
information relating to the Company or any of its Subsidiaries to, afford access
to the business, properties, assets, personnel, books or records of the Company
or any of its Subsidiaries to, or participate in, facilitate, encourage, or
knowingly assist any effort by, any third party that could reasonably be
expected to make, or has made, any Takeover Proposal or (iii) enter into,
approve or recommend any understanding, agreement in principle, letter of
intent, term sheet, acquisition agreement, merger agreement, option agreement,
joint venture agreement, partnership agreement or other Contract relating to any
Takeover Proposal, or agree or commit to or agree to facilitate any of the
foregoing.  Each Stockholder shall, and shall cause its respective
representatives to, immediately cease and be terminated any and all existing
discussions or negotiations with any Person (other than Parent) conducted
theretofore with respect to any Takeover Proposal and request from each Person
that has executed a confidentiality agreement with such Stockholder the prompt
return or destruction of all confidential information previously furnished to
such Person or its representatives.
 
Section 5.04 Notice of Acquisitions.  During the term of this Agreement, each
Stockholder hereby agrees to promptly disclose to Parent in writing the number
of any additional shares of Common Stock or other voting securities of the
Company of which such Stockholder acquires Beneficial Ownership on or after the
date hereof.  The filing of a Form 4 by such Stockholder with the SEC shall be
deemed to be full compliance by such Stockholder with the obligations under this
Section 5.04.
 
 
-7-

--------------------------------------------------------------------------------

 
 
Section 5.05 Stockholder Capacity.  This Agreement is being entered into by each
Stockholder solely in his, her or its capacity as the record holder and
beneficial owner of such Stockholder’s Covered Shares, and each Stockholder
makes no agreement or understanding in this Agreement in such Stockholder’s
capacity as a director or officer of the Company or any of its subsidiaries, or
in any other capacity except as Stockholder, and nothing in this Agreement: (a)
will limit or affect any actions or omissions taken (whatsoever) by each
Stockholder in such Stockholder’s capacity as such a director or officer,
including in exercising rights under the Merger Agreement, and no such actions
or omissions shall be deemed a breach of this Agreement or (b) will be construed
to prohibit, limit or restrict such Stockholder from exercising such
Stockholder’s fiduciary duties as an officer or director to the Company or its
stockholders.
 
Section 5.06 Further Assurances.
 
(a) Without limiting the foregoing, each Stockholder hereby (i) authorizes
Parent and the Company to publish and disclose in any announcement or disclosure
required by the SEC and in the Proxy Statement such Stockholder’s identity and
ownership of such Stockholder’s Covered Shares and the nature of such
Stockholder’s obligations under this Agreement, including the disclosure and
filing of this Agreement and any other information required to be disclosed by
applicable Law or in connection with the Merger Agreement (including any
consents obtained in connection with the Merger Agreement) and (ii) agrees to
promptly provide Parent with any information reasonably requested in connection
with the matters described in clause (i).
 
(b) Each Stockholder, to the extent reasonably requested by Parent, will execute
and deliver, or cause to be executed and delivered, all further documents and
instruments and use its reasonable efforts to take, or cause to be taken, all
actions necessary to comply with its obligations under this Agreement.
 
ARTICLE VI

 
MISCELLANEOUS
 
Section 6.01 Termination.  This Agreement shall remain in effect until the
earlier to occur of (i) the Effective Time, (ii) the date of termination of the
Merger Agreement in accordance with its terms; and (iii) the date of any
material modification, waiver or amendment to the Merger Agreement that affects
adversely the amount or form of consideration payable to the Stockholders
pursuant to the Merger Agreement as in effect on the date hereof.  Upon
termination pursuant to this Section 6.01, this Agreement shall terminate and be
of no further force or effect.  Nothing in this Section 6.01 and no termination
of this Agreement shall relieve or otherwise limit any party of liability for
breach of this Agreement.
 
Section 6.02 No Ownership Interest.  Nothing contained in this Agreement shall
be deemed to vest in Parent any direct or indirect ownership or incidence of
ownership of or with respect to any Covered Shares.  All rights, ownership and
economic benefits of and relating to Covered Shares shall remain vested in and
belong to the Stockholders, and Parent shall have no authority to direct the
Stockholders in the voting or disposition of any of the Covered Shares, except
as otherwise provided herein.
 
 
-8-

--------------------------------------------------------------------------------

 
 
Section 6.03 Modification or Amendment.  Subject to the provisions of applicable
Law, the parties hereto may modify or amend this Agreement, by written agreement
executed by each of the respective parties.
 
Section 6.04 Waiver; Extension.  At any time prior to the termination of this
Agreement the parties may (i) extend the time for the performance of any of the
obligations or other acts of the other parties, (ii) waive any inaccuracies in
the representations and warranties of the other parties contained in this
Agreement or in any document delivered pursuant to this Agreement, or (iii)
waive compliance with covenants and agreements of the other parties contained in
this Agreement.  Any agreement on the part of a party to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party.  The failure of any party to this Agreement to assert any
of its rights under this Agreement or otherwise shall not constitute a waiver of
such rights.
 
Section 6.05 Counterparts.  This Agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.
 
Section 6.06 Governing Law and Venue; Waiver of Jury Trial AND VENUE; WAIVER OF
JURY TRIAL.
 
(a) This Agreement shall be deemed to be made in and in all respects shall be
interpreted, construed and governed by and in accordance with the law of the
state of New York without regard to the conflicts of law principles thereof,
except to the extent the laws of the State of Wisconsin are applicable to this
Agreement.
 
(b) Each of the parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by any other
party hereto or its successors or assigns shall be brought and determined
exclusively in the Federal courts of the United States of America or the courts
of the State of New York in each case located in the city of New York, borough
of Manhattan.  Each of the parties hereto agrees that mailing of process or
other papers in connection with any such action or proceeding in the manner
provided in Section 6.08 or in such other manner as may be permitted by
applicable Laws, will be valid and sufficient service thereof. Each of the
parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated by this Agreement in any court or tribunal other than
the aforesaid courts. Each of the parties hereto hereby irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder (i) any claim that it is not personally subject to the jurisdiction of
the above named courts for any reason other than the failure to serve process in
accordance with this Section 6.06(b), (ii) any claim that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and (iii) to the fullest extent permitted by the applicable Law, any
claim that (x) the suit, action or proceeding in such court is brought in an
inconvenient forum, (y) the venue of such suit, action or proceeding is
improper, or (z) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 5.06(c).
 
Section 6.07 Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the others shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, by
facsimile, delivery of which is confirmed electronically, or by overnight
courier:
 
If to Parent, to:
 
 
Greenbriar Equity Group LLC

 
555 Theodore Fremd Avenue, Suite A-201

 
Rye, NY  10580

 
Attention:  Noah Roy

 
Facsimile:  (914) 925-9693

 
with a copy (which shall not constitute notice) to:
 
 
Kirkland & Ellis LLP

 
601 Lexington Avenue

 
New York, NY 10022

 
Attention:  Michael Movsovich
Facsimile:  (212) 446-4900

 
 
-10-

--------------------------------------------------------------------------------

 
 
If to any Stockholder, to the address of such Stockholder set forth on Schedule
I hereto, with a copy (which shall not constitute notice) to:
 
Robinson & Cole LLP
280 Trumbull Street
Hartford, CT 06103
Attention:  Matthew Guanci
Facsimile:  (860) 275-8299


or to such other persons or addresses as may be designated in writing by the
party to receive such notice as provided above.  Any notice, request,
instruction or other document given as provided above shall be deemed given to
the receiving party upon actual receipt, if delivered personally; three Business
Days after deposit in the U.S. mail, if sent by registered or certified mail,
postage prepaid; upon confirmation of successful transmission if sent by
facsimile (provided that if given by facsimile such notice, request, instruction
or other document shall be followed up within one Business Day by dispatch
pursuant to one of the other methods described herein); or on the next Business
Day after deposit with an overnight courier, if sent by an overnight courier.
 
Section 6.08 Specific Performance.  The parties agree that irreparable damage
for which monetary damages, even if available, would not be an adequate remedy,
would occur in the event that the parties hereto do not perform the provisions
of this Agreement (including failing to take such actions as are required of it
hereunder in order to consummate this Agreement) in accordance with its
specified terms or otherwise breach such provisions.  The parties acknowledge
and agree that the parties shall be entitled to an injunction, specific
performance and other equitable relief as provided herein to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereof
(without the posting of any bond), this being in addition to any other remedy to
which they are entitled at law or in equity.
 
Section 6.09 Entire Agreement.  This Agreement and the Merger Agreement (to the
extent referred to herein) constitute the entire agreement, and supersede all
other prior agreements, understandings, representations and warranties both
written and oral, among the parties, with respect to the subject matter hereof.
 
Section 6.10 No Third Party Beneficiaries.  The parties hereby agree that their
respective representations, warranties, covenants and agreements set forth
herein are solely for the benefit of the other parties hereto, in accordance
with and subject to the terms of this Agreement, and this Agreement is not
intended to, and does not, confer upon any Person other than the parties hereto
any rights or remedies hereunder, including the right to rely upon the
representations and warranties set forth herein.  The representations and
warranties in this Agreement are the product of negotiations among the parties
hereto and are for the sole benefit of the parties hereto.  Any inaccuracies in
such representations and warranties are subject to waiver by the parties hereto
in accordance with this Agreement without notice or liability to any other
Person.
 
 
-11-

--------------------------------------------------------------------------------

 
 
Section 6.11 Definitions; Construction.
 
(c) Merger Agreement Definitions.  For the purposes of this Agreement,
capitalized terms used and not defined herein shall have the respective meanings
ascribed to them in the Merger Agreement.
 
(d) Other Definitions.  As used herein:
 
“Beneficial Ownership” by a Person of any securities means ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such securities; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such securities; and shall otherwise be interpreted in
accordance with the term “beneficial ownership” as defined in Rule 13d-3 adopted
by the SEC under the Securities Exchange Act of 1934, as amended.  The terms
“Beneficially Own” and “Beneficially Owned” shall have a correlative meaning.
 
“Articles of Incorporation” means the Amended and Restated Articles of
Incorporation of the Company, dated as of June 28, 1985, as amended on July 25,
2008, as amended.
 
“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
 
“Common Stock” means Common Stock as defined in the Merger Agreement, and will
also include for purposes of this Agreement all shares or other voting
securities into which Common Stock may be reclassified, sub-divided,
consolidated or converted and all shares or other voting securities convertible
into or exercisable or exchangeable for Common Stock and in each case any rights
and benefits arising therefrom, including any dividends or distributions of
securities which may be declared in respect of the Common Stock and entitled to
vote in respect of the matters contemplated by Article I.
 
“Covered Shares” means, with respect to any Stockholder, such Stockholder’s
Existing Shares, together with any outstanding shares of Company Common Stock
that such Stockholder acquires Beneficial Ownership of on or after the date
hereof.
 
“Existing Shares” means, with respect to any Stockholder, the number of
outstanding shares of Common Stock Beneficially Owned (and except as may be set
forth on Schedule I hereto, owned of record) by such Stockholder as of the date
hereof, as set forth opposite such Stockholder’s name on Schedule I hereto.
 
“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or otherwise dispose of (by merger (including by
conversion into securities or other consideration), by tendering into any tender
or exchange offer, by testamentary disposition, by operation of Law or
otherwise), or to enter into any Contract with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or other disposition of (by
merger, by tendering into any tender or exchange offer, by testamentary
disposition, by operation of Law or otherwise).  In the event that any
Stockholder that is a corporation, partnership, limited liability company or
other legal entity ceases to be controlled by the Person controlling such
Stockholder as of the date of this Agreement, such event shall be deemed to
constitute a “Transfer”.
 
 
-12-

--------------------------------------------------------------------------------

 
 
Construction.  The parties have participated jointly in negotiating and drafting
this Agreement.  In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.  Where a reference in this Agreement is made to a Section, such
reference shall be to a Section of this Agreement unless otherwise
indicated.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”  Terms defined in the text of this Agreement as having a particular
meaning have such meaning throughout this Agreement, except as otherwise
indicated in this Agreement.
 
Section 6.12 Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.  If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.
 
Section 6.13 Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of Law or otherwise) without the prior written
consent of the other parties.  Subject to the foregoing, this Agreement shall
bind and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and permitted assigns.
 
Section 6.14 Headings.  The headings herein are for convenience of reference
only, do not constitute part of this Agreement and shall not be deemed to limit
or otherwise affect any of the provisions hereof.
 
Section 6.15 Expenses.   (a) Except as set forth in clause (b), all costs and
expenses incurred in connection with this Agreement and the other transactions
contemplated by this Agreement shall be paid by the party incurring such
expense, and (b) all costs and expenses incurred in connection with any Action
to enforce the terms of this Agreement shall be paid by the non-prevailing party
in such Action.
 
 
-13-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Voting and Support Agreement has been duly executed and
delivered by each of the parties hereto as of the date first written above.
 
GB AERO ENGINE, INC.
 
 
By:    /s/ Raynard D. Benvenuti
Name: Raynard D. Benvenuti
Title:   President

 
 
Signature Page to Voting and Support Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
STOCKHOLDERS
 
 
By:    /s/ Dominick A. Pagano                          
Dominick A. Pagano
Title: President and CEO
 
 
By:     /s/ Glenn L. Purple                                  
Glenn L. Purple
Title: Vice President, Finance, CFO and Secretary
 
 
By:     /s/ Lee K. Barba                                       
Lee K. Barba
Title: Director
 
 
By:     /s/ Joseph P. Lebel                                  
Joseph P. Lebel
Title: Director
 
 
By:     /s/ John A. Rolls                                      
John A. Rolls
Title: Director
 
 
By:     /s/ Joseph S. Ruggiero                           
Joseph S. Ruggiero
Title: Director
 
Signature Page to Voting and Support Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
 
By:     /s/ Christopher R. Sansone                   
Christopher R. Sansone
Title: Director
 
 
By:     /s/ Daniel C. Tracy                                  
Daniel C. Tracy
Title: Director
 
 
 
Signature Page to Voting and Support Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I


OWNERSHIP OF COMMON STOCK


Name
 
Number of Shares of
Company Common Stock and vested Company Stock Awards
   
Number of unvested
Company Stock Awards
   
Number of
Company Stock Options
 
Lee K. Barba
    26,334       2,499       17,500  
Joseph P. Lebel
    152,528       2,499       32,500  
Dominick A. Pagano
    529,038 (1)     23,333       476,667  
Glenn L. Purple
    34,553       0       60,000  
John A. Rolls
    60,856       2,499       68,206  
Joseph S. Ruggiero
    0       834       15,000  
Christopher R. Sansone
    10,000 (2)     834       15,000  
Daniel C. Tracy
    145,064       2,499       35,000  

 
(1)  
18,000 of Mr. Pagano’s Shares are held in an irrevocable trust.



(2)  
Mr. Sansone may be deemed to Beneficially Own (solely for the purpose of Rule
16a-1(a)(2) under the Securities Exchange Act of 1934, as amended) the Shares of
Company Common Stock through his proportionate ownership of and as managing
partner of Sansone Partners, LP.  Mr. Sansone disclaims Beneficial Ownership of
such securities except to the extent of his pecuniary interest therein.


 
 
 